Title: To George Washington from Charles Morgan, 1 November 1795
From: Morgan, Charles
To: Washington, George


          
            Sir
            Raccoon Creek [Pa.] Novembr 1st 1795.
          
          I have not been so fortunate as I Expected in Geting the Rents due from Colo. Sreve, I was with him a few days ago and he has promised to get it as Soon as he possibly Can—he is about Selling part of the land he purchas’d of you which will Enable him to pay the Rents, and as the Bonds are on Interest I did not think it Advisable to push him for the money for a few weeks &c. I am your Hbe Servt
          
            Charles Morgan
          
        